DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 1-13 are rejected under 35 U.S.C. 103 as obvious over Gabriel (US2009/0111687) in view of Chen (CN101279271) and Forrest (WO2012/056211). 
Gabriel teaches a method of producing a catalyst body comprising providing a sintered carrier ([0014]-[0018], example 1-2) comprising magnesium aluminate, calcium aluminate etc. ([0027]), washcoat or spray  impregnating the carrier (after the sinterable material being sintered and molded) with a material including magnesium oxide, calcium aluminate, magnesium aluminate or  combinations or elements of second main group (specifically strontium)  thereof in an impregnation solution  ([0034], [0037], [0039]) .  Gabriel also teaches the catalytic material can be impregnated onto the metal oxide (e.g. magnesium oxide, calcium etc.)  washcoated catalyst carrier by further 
Regarding claim 1, Gabriel does not expressly teach decomposing the first metal precursor at temperature from 300-900 °C to form an alkaline earth metal oxide or alkaline earth metal hydroxide layer on the carrier, wherein the alkaline earth metal oxide/hydroxide concentration is 1-6wt % of the carrier,  decomposing the second precursor at a temperature of 250 -600 °C, or forming a catalyst body having an enrichment of the at least one metal Me in the outer shell of the catalyst body, or said at least one metal being present in a concentration having either an egg-shell profile and/or a hammock profile with 90% of catalytic metal Me present within an outer layer having a thickness up to 500 µm.
Chen teaches a process of  producing catalyst comprising preparing a modified carrier by impregnating a carrier with a mixed solution of cerium (III) nitrate and calcium nitrate, drying, and then calcining at 500-1000 °C in air for to obtain a modified carrier (machine translation page 3 5th-6th  para. preparation of modified carrier, page 4 4th-5th para, preparation of modified carrier, claim 2 and 7 ),  wherein the carrier can be one or more selected from the group consisting of α-alumina, MgAl2O4, CaAl2O4, 2O4 or BaAl2O4 ( page 2 2nd last para.).  As for the claimed decomposing the first metal precursor to form at least one metal oxide or metal hydroxide,   Gabriel already teaches alkaline earth metal element can be impregnated onto the carrier, while Chen teaches such alkaline earth metal element  impregnated carrier can be heating 500-1000 °C in air for decomposition, wherein such decomposition temperature is substantially the same as that of instantly claimed,  hence, same or substantially the same heating the impregnated alkaline earth metal element  forming a  same or substantially the same alkaline earth metal oxide or alkaline earth metal hydroxide layer  on the carrier as that of instantly claimed is expected . 
It would have been obvious for one of ordinary skill in the art to adopt such calcium nitrate solution as alkaline earth element precursor solution for impregnation and such decomposing/calcining with such  temperature as shown by Chen to modify the catalyst producing process of Gabriel because by doing so can help provide a modified catalyst carrier thus obtaining a desired catalyst with improved catalyst activity,  having good anti-sintering and anti-carbon deposition  as suggested by Chen (page 2 2nd and 4th para., page 5 5th para.).  Furthermore, adopting such well-known calcium nitrate solution as alkaline earth metal element impregnation solution and  such  decomposing/calcining with such temperature to  help forming a modified carrier for desired catalyst is well within the scope of one ordinary skill in the art (see MPEP 2143 KSR). 
As for the claimed thereby obtaining a  modified carrier ( i.e.  alkaline earth metal oxide or alkaline earth metal hydroxide layer  modified carrier) with increased basicity and surface reactivity,   Gabriel already teaches the carrier can be impregnated with 
Chen also discloses the mass content of cerium is preferably 0.1 to 2%, the molar ratio of the cerium oxide to other oxides in the cerium oxide based composite auxiliary (e.g. cerium calcium oxide) is preferably 5:1 to :5  (page 3 2nd para.), wherein such teachings suggests an overlapped content of calcium oxide as that of instantly claimed thus renders a prima facie case of obviousness (see MPEP 2144. 05 I).  It would have been obvious for one of ordinary skill in the amount to adopt same content of alkaline earth metal oxide (e.g. calcium oxide) as that of instantly claimed via routine nd and 4th para., page 5 5th para.). 
Chen further teaches impregnating the modified carrier by immersing the dried carrier in a precursor solution containing nickel, or a precursor solution containing ruthenium or a precursor solution containing both nickel and ruthenium, then drying, calcining the dried metal impregnated carrier at temperature of 500-1000 °C to form a catalyst (page 3 2 last para., page 4 7th-8th para., preparation of a supported nickel-based catalyst precursor, claim 7-8, example 3). 
It would have been obvious for one of ordinary skill in the art to adopt such calcining (metal impregnated carrier) temperature as shown by Chen to calcine the catalytic metal  impregnated magnesium aluminate, calcium aluminate containing carrier of Gabriel  because by doing so can help provide a desired catalyst with improved catalytic activity and good anti-sintering and anti-carbon deposit performance as suggested by Chen ( machine translation page 3 4th par.,  page 5 5th para.).   Furthermore, adopting such calcining temperature to forming a desired catalyst is well within the scope of one ordinary skill in the art (see MPEP 2143 KSR). 
Forrest teaches an egg-shell catalyst body  (page 2 lines 9-14) comprising Ni being deposited onto a  shaped support which comprises metal aluminate such as magnesium aluminate or calcium aluminate via impregnation method (page 1 lines 35-37, page 2 lines 16-19, page 3 lines 8-9, 18-20, page 4 lines 30-34, page 5 lines 3-8), then drying and calcining the catalytic metal impregnated carrier under temperature of 250-850 °C (page 5 lines 10-15).  Forrest specifically teaches the impregnation method 
	It would have been obvious for one of ordinary skill in the art to adopt such catalyst support body having an enrichment of catalytically active metal (e.g. Ni) in the outer shell of the catalyst body and such catalytically active metal being present in a concentration having an egg-shell profile as shown by Forrest to modify the catalyst of Gabriel  because by doing so can help achieve improved catalyst activity with reduced catalytically active metal loading (correspondingly clear commercial benefits) as suggested by Forrest (see page 5 lines 26-28).    
	It would have been obvious for one of ordinary skill in the art to adopt up to 5% by weight of alkali oxide  or alkaline earth metal oxide to help minimizing carbon deposition on the catalyst as suggested by Forrest because Gabriel already suggests alkali metal oxide and  alkaline earth metal oxide are functional to improve surface area and suppress the undesired side reaction of soot formation. 

Regarding claim 2,  Chen already teaches  the carrier can be one or more selected from the group consisting of  MgAl2O4 (i.e.  magnesium aluminate spinel), CaAl2O4, SrAl2O4 or BaAl2O4 ( page 2 2nd last para.).  Chen also specifically teaches carrier can be magnesium aluminate spinel (example 2 and 6-7).
It would have been obvious for one of ordinary skill in the art to adopt such well-known magnesium aluminate spinel as shown by Chen to practice the magnesium aluminate carrier of Gabriel because by doing so can help provide a desired catalyst with improved catalytic activity and good anti-sintering and anti-carbon deposit performance as suggested by Chen ( machine translation page 3 4th par.,  page 5 5th para.).    Furthermore, adopting such known magnesium aluminate spinel as carrier material for help forming a desired catalyst is well within the scope of one ordinary skill in the art (see MPEP 2143 KSR). 
Regarding claim 3,  Forrest further teaches the catalyst support body can have 
pore volume  of  0.1 to 0.3 cm3/g ( i.e. 100-300ml/kg)  and surface area of 0.5 to 40 m2/g (page 4 lines 21-23).  

Regarding claim 4,  Forrest further teaches impregnation of catalytic metal can be repeated (page 5 lines 29-33). 
	It would have been obvious for one of ordinary skill in the art to repeating impregnation of catalytic metal one or more times as shown by Forrest to modify the catalyst producing process of Gabriel  because by doing so can help provide desired catalytic metal oxide content in the calcined catalyst thus ensure the needed catalytic metal concentration in the eggshell layer as suggested by Forrest (page 5 lines 29-33). 
Regarding claim 5, Chen already teaches the first metal precursor solution being a solution of cerium nitrate, calcium nitrate etc. as discussed above. 
Regarding claim 6-7 and 9-11, such limitations are met as discussed above. 
Regarding claim 8, Forrest already teaches the catalyst carrier can be impregnated with up to 5% alkali oxide for minimizing lay down of carbon on the catalyst during steam reforming (page 4 lines 25-28).  

It would have been obvious for one of ordinary skill in the art to adopt such amount of (up to 5% by weight) as shown by Forrest to impregnating its functional equivalent of alkaline earth metal onto catalyst support to modify the catalyst support of Gabriel for help obtaining a catalyst suppressed soot formation as suggested by Gabriel ([0034]) and Forrest (page 4 lines 25-28).  
Regarding claim 12-13, Chen further teaches impregnating the modified carrier by immersing the dried carrier in a precursor solution containing nickel, or a precursor solution containing ruthenium or a precursor solution containing both nickel and ruthenium, then drying, calcining the dried metal impregnated carrier at temperature of 500-1000 °C to form a catalyst (page 3 2 last para., page 4 7th-8th para., preparation of a supported nickel-based catalyst precursor, claim 7-8, example 3). 
It would have been obvious for one of ordinary skill in the art to adopt such drying in between first and 2nd impregnation,  calcining (metal impregnated carrier) temperature as shown by Chen to calcine the catalytic metal  impregnated magnesium aluminate, calcium aluminate containing carrier of Gabriel  because by doing so can help provide a desired catalyst with improved catalytic activity and good anti-sintering and anti-carbon deposit performance as suggested by Chen ( machine translation page 3 4th par.,  page 5 5th para.).   Furthermore, adopting such drying between first and 2nd 

Response to Arguments
Applicant's arguments filed 04/16/2012 have been fully considered but they are moot in view of current rejections. 
In response to applicant’s arguments about impregnation and decomposition steps from an alkaline earth metal oxide or alkaline earth metal hydroxide layer increased reactivity on the surface of the carrier, the second impregnation and second decomposition steps with catalytically active metal Me, being present in a concentration having either an egg-shell  and/or hammock profile, with 90% of the catalytic metal Me present with an outer layer having a thickness of up to 500 µm,  first of all,  Gabriel discloses using an inert carrier such as magnesium aluminate, calcium aluminate, which involves mixing such material with binder, opening material, then extruding to form shaped carrier, then going through heating (i.e. calcining), then such extruded and heated/calcined  carrier can be impregnated with a coating containing group I or group II or rare earth metal ([0034], [0037]-[0039], example 1-2), wherein group II metal  compound e.g magnesium oxide,  magnesium aluminate, calcium aluminate etc. can be used for suppress undesired soot formation and increase BET surface area, thus providing improved catalyst performance (example 1-3, Fig. 2).  Hence,  Gabriel expressly disclosed magnesium oxide can be impregnated onto a magnesium aluminate or calcium aluminate carrier for improved catalyst activity.  Furthermore, it is well-known in the art that increased BET surface area generally related to improved 
In response to applicant’s arguments about Gabriel disclosing coating of group II metal oxide being applied to catalyst after calcination, it is noted that Gabriel teaches first using ceramic material (e.g. magnesium aluminate, calcium aluminate)  as inert carrier together with binder, opening material to form extruded mixture, moulding such extruded mixture for desired catalyst shape, then sintering (i.e. calcining) such formed catalyst carrier, followed by coating with wash coating of oxides of rare earth, magnesium oxide, alumina oxide etc. ( [0024]-[0039], example 1-2).  In summary,  Gabriel discloses coating an inert carrier with such group II metal element  for forming a 
In response to applicant’s arguments about Chen stressing adopting using cerium oxide based composite auxiliary agent for improved catalyst activity but not disclosing impregnating a carrier with calcium nitrate will result in improved catalyst activity, first of all, such cerium oxide composite auxiliary agent comprising group II metal oxide, e.g. calcium oxide because Chen disclosed impregnating the inert carrier and then decomposing such impregnated calcium nitrate solution, wherein such steps are same or substantially the same as that of instantly claimed process, hence, same or substantially the same calcium oxide would be yielded. Since Gabriel already discloses group I metal oxide, group II metal oxide  as well combinations rare earth metal oxide and group II metal oxide  can improve catalyst performance and suppress soot formation, Chen’s teachings further suggests that a combination of cerium oxide and calcium oxide can improve such catalyst activity as well, hence, there is preponderant evidence that alkaline earth metal oxide onto the inert carrier can help improve the catalyst surface activity.  

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure, for example Carlsson to US2012/0135860 teaches a method of preparing a catalyst comprising  (i) preparing a calcined shaped calcium aluminate . 
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JUN LI whose telephone number is (571)270-5858.  The examiner can normally be reached on IFP.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, D Lawrence Tarazano can be reached on 571-272-1515.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/JUN LI/           Primary Examiner, Art Unit 1796